DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-11, 14, 15, 17, 23-27, 30, 31, 33 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance: Per the applicants persuasive arguments filled with appeal brief on 3/12/2021 (see pages 21-32) and further reconsideration all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, the independent claims 1 and 14 with their respective dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for ensuring creation of authentic online profiles, that includes, providing, via a user device, an option to a user for enabling capturing of digital media depicting the user’s appearance; capturing digital media using a camera associated with the user device, wherein capturing digital media comprises recording a video of the user; prior to recording the video of the user, communicating a first instruction to the user to perform a first action, wherein recording the video of the user comprises recording the user performing the first action; while recording the video of the user, communicating, via the user device, at least one second instruction to the user to perform one or more second actions, wherein each at least one second instruction is different from the first instruction, wherein each one or more second action is different from the first action, and wherein recording the video of the user comprises recording the user performing the one or more second actions; transmitting, via the user device to a server, the captured digital media for verification, without allowing the user to modify the captured digital media, the captured digital media comprising the recorded video of the user, the recorded video including the performing of the first action and the performing of the one or more second actions; and verifying, using a verification module of the server, the captured digital media by analyzing the captured digital media, wherein verifying comprises: accessing the captured digital media comprising the recorded video; accessing the first instruction that was communicated to the user prior to recording the video of the user; accessing the at least one second instruction that was communicated to the user while recording the video of the user; reviewing, using an analysis module of the server, the recorded video to determine, based on the first instruction that was communicated to the user prior to recording the video of the user and the at least one second instruction that was communicated to the user while recording the video of the user, whether the user performed the first action and the one or more second actions correctly; and performing one of the following: approving the captured digital media of the user performed the first action and the one or more second actions correctly, or rejecting the captured digital media of the user did not perform the first action and the one or more second actions correctly, as claimed. 
The independent claims 33 and 34 are allowed because prior art taken alone or in combination with fails to disclose or teach method for verifying progress corresponding to one or more tasks assigned to a user, that includes, via a user device an option to the user for enabling capturing of digital media; capturing digital media using a camera associated with the user device, wherein capturing digital media comprises recording a video of the user; prior to recording the video of the user, communicating a first instruction to the user to perform a first action, wherein recording the video of the user comprises recording the user performing the first action; while recording the video of the user, instructing the user to perform, in a specific area, one or more tasks assigned to the user, wherein each of the one or more tasks is different from the first action, and wherein recording the video of the user comprises recording the user performing the one or more tasks; transmitting, from the user device to a server, the captured digital media for verification along with time stamp and data corresponding to a location of the user device, without allowing the user to modify the captured digital media, the captured digital media comprising the recorded video, the recorded video including the performing of the first action and the performing of the one or more second actions; and verifying, by the server using a verification module, the captured digital media, thereby enabling verification of progress corresponding to the one or more tasks assigned to the user, wherein verifying comprises: accessing the captured digital media comprising the recorded video; accessing the first instruction that was communicated to the user prior to recording the video of the user; accessing the one or more tasks assigned to the user that the user was instructed to perform in the specific area while recording the video of the user; reviewing the recorded video to determine, using an analysis module of the server and based on the first instruction that was communicated to the user prior to recording the video of the user, the location of the user device and the one or more tasks assigned to the user while recording the video of the user, whether the user performed the first action and the one or more tasks in the specific area; and performing one of the following: approving the captured digital media of the user performed the first action and the one or more tasks, or rejecting the captured digital media of the user did not perform the first action and the one or more tasks, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663